Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
This is a Non-Final office action in response to the RCE filed on 9/2/2021.   Claims 21, 22, 24, 25, 28, 31-35, and 38 have been amended.  Therefore, claims 21-40 are pending and addressed below.
Claim Interpretation
The claims were amended to include the limitations “sentiment data” and “a customer sentiment”.  The Specification does not use the word “sentiment”.  The Applicant points to [0040], [0042], and [0055] for support and specifically points to sentiment as being “social media activity”.  Therefore, “sentiment data” and “customer sentiment” will be interpreted as social media activity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 21 and 31, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
Claim 21 recites, “receiving, by the testing laboratory device, a request for a market analysis from a merchant device associated with a merchant, wherein the request includes a solicitation for a required set of data from the previous marketing campaign data, the required set of data including at least: (i) a type of marketing message, (ii) sentiment data, and (iii) demographic information;” Per Figure 7 and [047], the merchant may identify in the request “the type of marketing offer (percentage discount, money discount, ‘2 for 1’ deal, etc.), customer base (aged 18-25, credit scores 
Claim 31 is also rejected for the same reasons as claim 21.
Claims 22-30 and 32-40 are also rejected because of their dependencies on claims 21 or 31.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “conducting the marketing campaign on the target market segment by at least: transmitting a marketing message to a client device associated with a customer included in the target market segment, based on the required set of data in the request, wherein the experiment is at least an implementation of a marketing strategy targeting the target market segment”.  There is insufficient antecedent basis for “the experiment”.  The word “experiment” is not recited anywhere else in the claim, so it is unclear to which experiment the claims limitation “the experiment” is referring.  Since the claim is conducting “the marketing campaign”, “the experiment” will be interpreted as “the marketing campaign”.
Claim 31 is also rejected for the same reasons as claim 21.
Claims 22-30 and 32-40 are also rejected because of their dependencies on claims 21 or 31.
Claim 24 recites, “wherein the determining of the market analysis results comprises determining that one or more other customers have similar financial data or demographic information.”  The word “similar” means that there is some kind of similar financial data or demographic information, it is comparing financial data or demographic information of one or more other customers to someone else.  Claim 21 on which claim 24 depends recites “a customer”. So is claim 24 comparing financial data or demographic information of one or more other customers with the customer of claim 21?  For purpose of examination, the comparison will be interpreted to be between the customer of claim 21 and one or more other customers.
Claim 33 is rejected for similar reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim recite, a computer-implemented method, comprising and a non-transitory computer readable medium storing software instructions that, when executed by one or more processors, configures the one or more processors to: storing, by a testing laboratory device, previous marketing campaign data in a database; receiving, by the testing laboratory device, a request for a market analysis from a merchant device associated with a merchant, wherein the request includes a solicitation for a required set of data from the previous marketing campaign data, the required set of data including at least: (i) a type of marketing message, (ii) sentiment data, and (iii) demographic information; determining, by the testing laboratory device, in response to the request that there is device; in response to determining that there is insufficient customer data, determining by the testing laboratory device, a target market segment associated with the customer data to conduct a marketing campaign on; conducting the marketing campaign on the target market segment by at least: transmitting a marketing message to a client device associated with a customer included in the target market segment, based on the required set of data in the request, wherein the experiment is at least an implementation of a marketing strategy targeting the target market segment; receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer; determining the client device received the marketing message based on the cookie data; determining, by the testing laboratory device, a customer sentiment based on the online activity in response to the marketing message, wherein the customer sentiment indicates a customer preference for the merchant based on an action taken by the customer via social media; receiving financial data associated with financial transactions of the customer from the database; receiving customer demographic information associated with the customer; determining, based on the marketing campaign, by the testing laboratory device, a market analysis results, the market analysis results including at least: (i) an indication of a message type associated with the marketing message, (ii) the cookie data, (iii) the financial data, (iv) the customer sentiment, and (v) the customer demographic information; and transmitting, by the testing laboratory device, the market analysis report indicating at least the market analysis results to the merchant device
Step 2A, Prong 1:  These limitations are drafted in a method and a medium and under their broadest reasonable interpretations, these limitations, except for the italicized elements, recites certain methods of organizing human activity.  The claimed invention stores information, receives information, determines that there is insufficient information to provide the market analysis, based on that determination, conduct the marketing campaign by transmitting a marketing message, determines that the client received the marketing message based on received cookie data, determines a customer sentiment, receives more data, and then determines a market analysis report, and transmits the market analysis report, which are all commercial interactions such as advertising, marketing, business relations and behaviors.  The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer, a non-transitory computer readable medium, one or more processors, a testing laboratory device. a merchant device, a database, and a client device
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, a non-transitory computer readable medium, one or more processors, a testing laboratory device. a merchant device, a database, and a client device are just generic computing elements, per [006], [028], and [058] of the specification. Therefore, the claims are not patent eligible.
Dependent claims 22-29, and 32-40, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 21, and 31 without significantly more, as detailed above.  
Dependent claims 3-7, 10-15, and 17-23 appear to merely limit various options to the transaction data, internet browsing history, marketing message, and the analysis results and do not add significantly more than the idea. 
Dependent claim 22, recites, wherein at least a determination that an online purchase was made within a specified time period for a product based on stock keeping unit (SKU) data.
Dependent claims 23, 29, and 40 further limit the marketing message and is also part of the abstract idea explained above.
Dependent claims 24 and 33 recite, “wherein the determining of the market analysis results comprises that one or more other customers have similar financial data or demographic information.”  These claims further limit data used in the determining of 
Dependent claim 25 recites, wherein the market analysis results further comprise customer viewing consumption data.” This claim further limits data used in the determining of the marketing analysis results of the independent claim and are also part of the abstract idea described above.
Dependent claims 26 and 36 recite, “wherein the cookie data was created using a supercookie.”  This additional element is not significantly more because it is just code.
Dependent claims 27 and 37 recite, “wherein the cookie data is sent from a second database separate from the testing laboratory device.”  The additional elements of a second database and the testing laboratory device are just generic computing elements and are therefore not significantly more.
Dependent claims 28 and 38 recite, “storing the cookie data at the testing laboratory device.”  This additional element is just storing information. The courts have found that storing information is not significantly more than the abstract idea per MPEP 2106.05(d).
Dependent claim 30 is further limiting the data about the customer and is also part of the abstract idea of the independent claim.
Dependent claim 32 is further limiting when the market analysis report is generated which is not significantly and it still part of the abstract idea of the independent claim.
Dependent claims 33 and 34 are further limiting what data is being used in the market analysis report and are also part of the abstract idea of the independent claims.
Dependent claim 35 recites, transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the cookie. This is just transmitting information which the courts have found not to be significantly more per MPEP 2106.05(d).
Dependent claim 39 is limiting how the data is being sent.  This is not significantly more than the abstract idea because it is just sending information which the courts have found not to be significantly more than the abstract idea per MPEP 20106.05(d). 
When considered individually, as a whole, or in combination, the claims are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23, 25, 29, 31, 32, 34, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jain (P. G. Pub. No. 2003/0195793), in view of Heath (P. G. Pub. No. 2013/0073336), in further view of Bailey (P. G. Pub. No. 2017/0323230).

Regarding claims 21 and 31, Grimes teaches
a computer-implemented method, comprising: 
a non-transitory computer readable medium storing software instructions that, when executed by one or more processors, configures the one or more processors to ([0092]):
storing, by a testing laboratory device, previous marketing campaign data in a database ([0144] "The repository bas information about input requirements, output result and the performance and/or predictive accuracy of each tool. The repository may also contain an initial map of merchant objectives and the techniques that can be used to achieve them. The mapping could be stored in the form of a database table, logical rules, decision tree or even a neural network." See also [0149] "research approach repository" [previous marketing campaign data in a database]);
receiving, by the testing laboratory device, a request for a market analysis from a merchant device associated with a merchant, wherein the request includes a solicitation for a required set of data from the previous marketing campaign data ([0136] "FIG. 1 represents an overview of Dynamic Online Marketing Research. The merchant specifies one or more objectives [request for market analysis from merchant] to be achieved by the system, using a Merchant objective specification tool (1.1). The information requirement analysis tool (1.2) takes as input the merchant objective( s) [solicitation for a required set of data], data analysis tool repository (1.3) and available secondary data (1.4), and determines the missing (primary) data to be gathered (1.5). " See also [0137].),
the required set of data including at least: (i) a type of marketing message ([0137] "The objective could be sales forecast for a product, service or category of products, product preference tests, advertisement campaign effectiveness study, new product 
(ii) sentiment data ([0148] "For example, conjoint analysis for new product design requires prospective customers' opinions [sentiment data] about product features." See also [0184].), 
and (iii) demographic information ([0059] "If the merchant wishes to specify a particular user segment (6.4), the user selection criteria has to be specified (6.5) which may comprise of an offline and/or online criteria. The user selection criteria can be based on the user's past purchases, user's registration information (including demographics, interests, other personal information volunteered at the time of registration), user's current session clickstream, user's previous session's clickstream history, past usage of coupons, response to advertisements, product recommendations, history of merchant defined events triggered during previous visits."); 
determining, by the testing laboratory device, in response to the request that there is insufficient customer data to provide the market analysis to the merchant device ([0136] "The merchant specifies one or more objectives to be achieved by the system, using a Merchant objective specification tool (1.1). The information requirement analysis tool (1.2) takes as input the merchant objective(s), data analysis tool repository (1.3) and available secondary data (1.4), and determines the missing (primary) data to be gathered [insufficient data to provide the market analysis to the merchant device] (1.5)." See also [0165], [0142], and [0148].);
in response to determining that there is insufficient customer data, determining by the testing laboratory device, a target market segment associated with the customer data to conduct a marketing campaign on ([0016] "deciding the target group [target market segment] and costs for effectively deploying said marketing research approach design," See also [0056], [0145] and [0151].);
conducting the marketing campaign on the target market segment by at least ([0017] "deploying said marketing research approach design including dynamically modifying said research approach design and/or target group of participants [target market segment]");
receiving financial data associated with financial transactions of the customer from the database;
receiving customer demographic information associated with the customer ([0138] "The secondary data (1 .4), as shown in FIG. 1, is the set of existing information from data banks, government publications, periodicals and books, third-party information resources, prior research reports, past transaction data, etc. It may comprise on-line as well as off-line data, for example, the secondary data may include 
determining, based on the marketing campaign, by the testing laboratory device, a market analysis results ([0136] "The data collected is analyzed (1 .9) and the findings (1.10) are presented to the merchant." See also [0018] and [0019].), 
transmitting a marketing message to a client device associated with a customer included in the target market segment, based on the required set of data in the request, wherein the experiment is at least an implementation of a marketing strategy targeting the target market segment ([0083] "The above system further includes means for deploying said marketing research approach design over multiple participant sets each set being determined by selection techniques." See also [0187] and [0193].).
Jain does not explicitly teach
receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer;
determining the client device received the marketing message based on the cookie data;
determining, by the testing laboratory device, a customer sentiment based on the online activity in response to the marketing message, 
wherein the customer sentiment indicates a customer preference for the merchant based on an action taken by the customer via social media; 
the market analysis results including at least: (i) an indication of a message type associated with the marketing message, (ii) the cookie data, (iii) the financial data, (iv) the customer sentiment, and (v) the customer demographic information; and
transmitting, by the testing laboratory device, the market analysis report indicating at least the market analysis results to the merchant device.
However, Heath teaches
receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer ([0142] and [0089]);
wherein the customer sentiment indicates a customer preference for the merchant based on an action taken by the customer via social media ([0060] "The method, apparatus, computer readable media, or system can optionally include the use of one or more of (i) impressions data, (ii) location information data, (iii) 2D and 3D mapping data, (iv) user internet activity data; and (v) social networking interaction data, the method, apparatus, computer readable media or system comprising one or more of:" [0062] "[0062] (b) electronically providing to said user, via a mobile or wireless device or computer, mobile and internet posting of said location based, customized consumer feedback social media analytics platform for providing analytic measurements data of online consumer feedback for products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media 
the market analysis results including at least: (i) an indication of a message type associated with the marketing message, (ii) the cookie data, (iii) the financial data, (iv) the customer sentiment, and (v) the customer demographic information ([0362] "The content server can transmit information about the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements, or company/brand/social/global link promotional data set back to the ad server, including information describing how, when, and/or where the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements or company/brand/social/global link promotional data set are to be rendered, (e.g., in HTML or JavaScript ™)." See also [0411].); and
transmitting, by the testing laboratory device, the market analysis report indicating at least the market analysis results to the merchant device ([0337] "The user interface 705 may be a GUI, some embodiments of which are discussed infra. The block diagram components of the presentation layer 700 will be discussed in conjunction with process 800 of FIG. 21, which illustrates presenting the analyzed and quantified online consumer feedback for products or services via online activity, communications, location information data, and social media content to users [merchant device] of the CF-SMA platform according to an exemplary embodiment of the invention." See also [0332].).

Jain implicitly determines that the customer received the marketing message since it give incentives based on the timing of the response and the quality of the response in [0091] but it is not done based on the cookie data.  Heath looks at the cookie data and sentiment data but it is not done based on the received marketing message. 
So Jain and Heath do not explicitly teach
determining the client device received the marketing message based on the cookie data;
determining, by the testing laboratory device, a customer sentiment based on the online activity in response to the marketing message.
However, Bailey teaches
determining the client device received the marketing message based on the cookie data;
determining, by the testing laboratory device, a customer sentiment based on the online activity in response to the marketing message ([0032] "According to various implementations, auction server 104 may receive data indicative of user actions regarding its selected advertisements. For example, auction server 104 may receive an indication from client 102 (e.g., based on a content tag of a visited webpage) or from one of content sources 108-110 that a particular advertisement was clicked after being provided to client 102. Similarly, auction server 104 may receive an indication from client 102 or from one of content sources 108-110 that the user performed a certain action while on the advertiser's website. For example, a cookie may be set on client 102 when the user of client 102 completes an online purchase, subscribes to a marketing list  [since the user is subscribing to a marketing list, this shows a customer sentiment based on the online activity in response to the marketing message because it shows that the use likes the merchant since he/she is signing up to receive more ads from the merchant], adds an item to an online shopping cart, downloads software from the advertiser, or performs any other online user action." See also [0047].). 


Regarding claim 23, Jain discuses provide a coupon. Jain does not explicitly teach
the method of claim 21, wherein the marketing message comprises at least one of a percentage discount offer, monetary discount offer, or bundling discount offer to buy a product of the merchant.
However, Heath teaches’
wherein the marketing message comprises at least one of a percentage discount offer, monetary discount offer, or bundling discount offer to buy a product of the merchant ([0075] "The invention can optionally further include wherein said location based, customized information, social media content, promotions or offers are selected from the group consisting of a coupon, an advertisement, a location-based promotion, a location-based offer, a location-based discount, a daily deal ad, location-based advertising, a location-based ad, a location-based deal or offer, a mobile ads, a mobile 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the market analysis is done of Jain with how the market analysis is done of Heath, by adding wherein the marketing message comprises at least one of a percentage discount offer, monetary discount offer, or bundling discount offer to buy a product of the merchant, as taught by Heath, since Jain already provide a coupon but not specifically for a discount, and in order to provide improved and desired customer perception or sentiment regarding a company’s products, services, or promotions, wherein the customer feedback, consumer data, or impression data can include browser tracking and cookies (Heath, [0119]).

Regarding claim 25,  Jain teaches
the method of claim 21, wherein the analysis results further comprise customer preferences ([0184] "Target participant selection may also be based on a preference of participants who are opinion leaders or customers who have large influence on other customers." See also [0040].). 

Regarding claims 29 and 40, Jain teaches sending a marketing message but does not specify the manner in which that is done.
However, Heath teaches
wherein the marketing message comprises postal mail, a short messaging service (SMS) message, a text message, an email, or an in-app communication ([0184]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the marketing message is sent, by adding wherein the marketing message comprises postal mail, a short messaging service (SMS) message, a text message, an email, or an in-app communication, as taught by Heath, since Jain already sends a marketing message and in order to reach customers in any situation.

Regarding claim 32, Jain teaches that the market analysis is done dynamically but not specifically in real-time.
However, Heath teaches
the computer readable medium of claim 31, wherein the market analysis report is generated in real-time or substantially real-time ([0120] "For example, if a global brand has 17,000 locations worldwide wherein they are collecting, managing and providing real-time or near real-time relevant information processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications").


Regarding claim 34, Jain teaches
the computer readable medium of claim 31, wherein the market analysis results further include customer viewing consumption data ([0040] "The said method incorporates participant preferences in responding to various research designs and/or participant profile as a basis for selection of participants including expected response time, previous history of purchases, usage of coupons, response to advertisements and research designs, click-stream information [customer viewing consumption data] and any other participant specific information.").

Regarding claim 35, Jain does not teach 
the computer readable medium of claim 31, the software instructions further comprising transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the cookie.
However, Heath teaches
transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the cookie ([0142] "Cookies, A cookie, also known as an HTTP cookie, web cookie, or browser cookie, is usually a small piece of data sent from a website and stored in a user's web browser while a user is browsing a website. When the user browses the same website in the future, the data stored in the cookie can be retrieved by the website to notify the website of the user's previous activity. Cookies were designed to be a reliable mechanism for websites to remember the state of the website or activity the user had taken in the past. This can include clicking particular buttons, logging in, or a record of which pages were visited by the user even months or years ago." The Examiner notes that “allowing a financial service provide system to uniquely recognize the cookie is intended results and given little patentable weight.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the market analysis system of Jain, by adding transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the cookie, as taught by Heath, since Jain already determines a customer’s opinions about products, uses transactions and demographics to do the market analysis, and presents the findings, but not to the specificity of the claims, and in order to provide improved and desired customer perception or sentiment regarding a company’s products, services, or promotions, wherein the customer feedback, consumer data, or impression data can include browser tracking and cookies (Heath, [0119]).

Regarding claim 39, Jain does not teach
the computer readable medium of claim 31, wherein the cookie data is sent from the client device to the testing laboratory device.
However, Heath teaches
the computer readable medium of claim 31, wherein the cookie data is sent from the client device to the testing laboratory device ([0142] "Cookies, A cookie, also known as an HTTP cookie, web cookie, or browser cookie, is usually a small piece of data sent from a website and stored in a user's web browser while a user is browsing a website. When the user browses the same website in the future, the data stored in the cookie can be retrieved by the website to notify the website of the user's previous activity. Cookies were designed to be a reliable mechanism for websites to remember the state of the website or activity the user had taken in the past. This can include clicking particular buttons, logging in, or a record of which pages were visited by the user even months or years ago.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the market analysis system of Jain, by adding wherein the cookie data is sent from the client device to the testing laboratory device, as taught by Heath, since Jain already determines a customer’s opinions about products, uses transactions and demographics to do the market analysis, and presents the findings, but not to the specificity of the claims, and in order to provide improved and desired customer perception or sentiment regarding a company’s products, services, or promotions, wherein the customer feedback, .

Claims 22, 24, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jain (P. G. Pub. No. 2003/0195793), in view of Heath (P. G. Pub. No. 2013/0073336), in view of Bailey (P. G. Pub. No. 2017/0323230), in further view of Winters (P. G. Pub. No. 2011/0231224).

Regarding claim 22, Jain, Heath, and Bailey look at online purchases in doing the market analysis.  Jain, Heath, and Bailey do not teach
wherein at least a determination that an online purchase was made within a specified time period for a product based on stock keeping unit (SKU) data.
However, Winters teaches
wherein at least a determination that an online purchase was made within a specified time period for a product based on stock keeping unit (SKU) data ([0159] "For example, the merchant may provide the transaction handler (103) with purchase details at stock-keeping unit (SKU) level, which are then stored as part of the loyalty record (187). The loyalty benefit offerer (183) may use the purchase details to study the purchase behavior of the user (101); and the profile generator (121) may use the SKU level purchase details to enhance the transaction profiles (127)." See also [0183] that discusses a transaction within a certain time of the presentation of the offer.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Jain, Heath, and wherein at least a determination that an online purchase was made within a specified time period for a product based on stock keeping unit (SKU) data, as taught by Winters, in order to enhance the transaction profiles (Winters, [0159]).

Regarding claims 24 and 33, Jain, Heath, and Bailey perform a market analysis based on financial and demographic data but not based on one or more other customers having similar financial data or demographic information.
However, Winters teaches
wherein the determining of the market analysis results comprises determining that one or more other customers have similar financial data or demographic information ([0186] "The SKU-level profile for the user (101) may include an identification of the goods and services historically purchased by the user (101). In addition, the SKU-level profile for the user (101) may identify goods and services that the user (101) may purchase in the future. The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101). Accordingly, the return on investment for advertisers and merchants can be greatly improved." See also [0197] and [0198].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Winters by adding wherein the determining of the market analysis results comprises determining that one or more other customers have similar financial data or demographic information, as taught by Winters, 

Regarding claim 30, Jain, Heath, and Bailey do not teach 
the method of claim 29, wherein the customer has a partnership card account associated with a financial service provider and the first merchant.
However, Winters teaches
the method of claim 29, wherein the customer has a partnership card account associated with a financial service provider and the first merchant ([0254] "In one embodiment, the advertisement (205) has multiple links embedded in different portions of the advertisement. For example, the links may have one URL pointing to the website (203) of the merchant/advertiser of the advertisement (205) and another URL pointing to a web portal (143) for the management of offers, such as a web portal (143) of the transaction handler (103). The URL pointing to the website (203) of the merchant/advertiser allows the advertisement (205) to drive the web traffic to the website of the merchant/advertiser; and the URL pointing to the web portal (143) allows the user (101) to store the offer (e.g., incentive, discount, rebate, coupon, reward, etc.) provided in the advertisement (205) with a financial account (e.g., a credit card account, a debit card account, a bank card account, a prepaid card account, etc.), such as the consumer account (146). After the offer (186) is stored with the financial account, the offer (186) can be redeemed in an automated way when corresponding purchases are made via the financial account." Since the consumer account is associated with both a financial account and as well as to a merchant.).
.

Claims 26-28 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jain (P. G. Pub. No. 2003/0195793), in view of Heath (P. G. Pub. No. 2013/0073336), in view of Bailey (P. G. Pub. No. 2017/0323230), in further view of Kapczynski (U.S. Patent No. 9,654,541).

Regarding claims 26 and 36, Jain, Heath, and Bailey do not teach  
wherein the cookie data was created using a supercookie.
However, Kapczynski teaches
wherein the cookie data was created using a supercookie (Column 2 lines 42-48, "A cookie data aggregation system, as discussed herein, comprises a computer system, such as a server, that implements methods of aggregating a user's web browsing data in a networked environment. The cookie data aggregation system can aggregate the cookies of the user, cookie data from various websites, personal data, and/or other data to create a "supercookie."")
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Grimes, Bailey, 

Regarding claims 27 and 37, Jain, Heath, and Bailey do not teach  
wherein the cookie data is sent from a second database separate from the testing laboratory device.
However, Kapczynski teaches
wherein the cookie data is sent from a second database separate from the testing laboratory device (Column 12 lines 24-26, "Alternatively, the supercookie 165 may be stored at the user device from which the cookies 430 were retrieved and/or at some other storage device."  Since the cookie can be stored at the user device and retrieved from the user device, the cookie data is sent from the database of the user device to the other storage device [testing laboratory device].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Jain, Heath, and Bailey, by adding wherein the cookie data is sent from a second database separate from the testing laboratory device, as taught by Kapczynski, in order to provide data from multiple places that would normally not be available and in order to allow for better tailored customized experience for the user (Kapczynski, Column 2, lines 42-59).

Regarding claims 28 and 38, Jain, Heath, and Bailey do not teach  
further comprising storing the cookie data at the testing laboratory device.
However, Kapczynski teaches
further comprising storing the cookie data at the testing laboratory device (Column 12 lines 24-26, "Alternatively, the supercookie 165 may be stored at the user device from which the cookies 430 were retrieved and/or at some other storage device."  Since the cookie can be stored at the user device and retrieved from the user device, the cookie data is sent from the database of the user device to the other storage devcie [testing laboratory device].)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Jain, Heath, and Bailey, by adding storing the cookie data at the testing laboratory device, as taught by Kapczynski, in order to allow for better tailored customized experience for the user (Kapczynski, Column 2, lines 42-59).
Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because of the new ground of rejection.  The Examiner has added the prior art reference of Heath to teach the amended claim language.  
Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art:  
Duffy (2008/0262900) discusses facilitating sales related predictions by
compiling, in a market intelligence database, point of sale (POS) data collected at stores using a first data collection system, compiling, in a market intelligence 
Mittal (2004/0117239) discusses provide effective and efficient implementation of market research experiments by enabling optimal selection and grouping of users for administering the experiments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621